UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JORGE ARMANDO AMADOR, a/k/a Rigoberto Amador,
a/k/a Carlos Aguillar, a/k/a Rodolfo Amador,
a/k/a Rigoberto Berrios Amador,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-05-176)


Submitted:   December 20, 2006            Decided:   January 19, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne K. Albright, ALBRIGHT & RHODES, LLC, Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, James M.
Trusty, Assistant United States Attorney, Theodore Cooperstein,
Special Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge Armando Amador appeals his conviction of unlawful

reentry after deportation for an aggravated felony in violation of

8 U.S.C. § 1326(a), (b)(2) (2000) pursuant to his guilty plea.

After Amador pled guilty, but before sentencing, the Government

charged   him   by   separate   indictment   with   participating   in   a

racketeering conspiracy, in violation of 18 U.S.C. § 1962(d)

(2000).   At his sentencing hearing regarding the illegal reentry

offense, at which he was represented by new counsel, Amador moved

to withdraw his guilty plea.       Amador alleged his former counsel

incorrectly represented to the court that he was sufficiently

fluent in English and that he did not know when he pled guilty that

he would be indicted for a racketeering conspiracy.        The district

court denied the motion because Amador appeared to understand

English and because he did not establish his plea was unfair or

unjust.

           Amador challenges the district court’s denial of his

motion to withdraw his guilty plea on the grounds that it was not

knowingly or intelligently made because he was unaware that the

Government would later indict him for conspiracy.           We review a

district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion.     United States v. Ubakanma, 215 F.3d 421, 424

(4th Cir. 2000).     A defendant may withdraw a guilty plea prior to

sentencing if he “can show a fair and just reason for requesting


                                  - 2 -
the withdrawal.”     Fed. R. Crim. P. 11(d)(2)(B).                 Amador contends

that he presented a fair and just reason to have an evidentiary

hearing on the withdrawal of his guilty plea.               We find that because

Amador was not entitled to a hearing as a matter of right and did

not establish that a fair and just reason existed to necessitate a

hearing,   the   district    court    did    not    abuse    its    discretion      in

declining to hold a hearing on his motion to withdraw his guilty

plea.

           Turning to the substance of the denial of Amador’s motion

to withdraw his guilty plea, this court applies six factors in

assessing whether to permit the withdrawal of a guilty plea:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or otherwise involuntary;
     (2) whether the defendant has credibly asserted his legal
     innocence; (3) whether there has been a delay between
     entry of the plea and filing of the motion; (4) whether
     the defendant has had close assistance of counsel; (5)
     whether   withdrawal   will   cause  prejudice    to  the
     government; and (6) whether withdrawal will inconvenience
     the court and waste judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                         With

respect to the first Moore factor, Amador contends that because the

Government withheld that it would soon indict him on racketeering

charges, his plea was not intelligently made.                      We reject this

contention   because   the    impact    of     Amador’s      conviction       on   his

racketeering case is not an immediate or automatic result of his

guilty   plea    regarding   the     offense       of   illegal     reentry    after

deportation.     See United States v. McHan, 920 F.2d 244 (4th Cir.


                                     - 3 -
1990).   We further find that the second and fourth Moore factors

also   weigh    against    Amador.      Amador    has   never   claimed    legal

innocence, and he has had close assistance of counsel. We conclude

the remaining Moore factors are neutral.             Therefore, the district

court did not abuse its discretion in denying Amador’s motion to

withdraw his guilty plea.         See United States v. Sparks, 67 F.3d

1145, 1154 (4th Cir. 1995) (stating that the first, second and

fourth Moore factors “speak most straightforwardly to the question

whether the movant has a fair and just reason to upset settled

systemic expectations” by withdrawing a guilty plea).

           Amador next challenges the denial of his motion to

withdraw his plea on the grounds that the district court did not

obtain his waiver of the right to an interpreter directly from him

and did not employ an interpreter to explain the consequences of

this   waiver   pursuant    to   the    Court    Interpreters   Act   of   1978.

Because Amador did not object to his sentencing hearing on this

ground, this court reviews for plain error.             See Fed. R. Crim. P.

52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993).                 Four

conditions must be met before this court will notice plain error:

(1) there must be error, (2) it must be plain under current law,

(3) it must affect substantial rights, and (4) the error must

seriously affect the fairness, integrity, or public reputation of

the judicial proceedings.        Id. at 733-37.




                                       - 4 -
            Pursuant to the Court Interpreters Act, 28 U.S.C. § 1827

(2000),    the    district   court    must    utilize      the   services      of   an

interpreter if the court “determines [on its own motion] or on the

motion of a party that such party speaks only or primarily a

language other than the English language” and will be “inhibited”

in comprehending the proceedings, or communicating with counsel or

the court.       28 U.S.C. § 1827(d)(1) (2000).

            A     Spanish    interpreter       was    present         at     Amador’s

arraignment.        At the outset of Amador’s Fed. R. Crim. P. 11

colloquy, the district court asked Amador’s counsel if his client

needed an interpreter, and counsel replied that his client “speaks

perfectly good English.”          Amador answered the initial colloquy

questions--many of which did not require merely yes or no answers--

correctly. The district court asked Amador about his competency in

English.       Amador stated he could understand spoken English and

explained that his lawyer read his plea agreement aloud to him.

The court then conducted the entire Rule 11 colloquy in English,

and   Amador     responded   appropriately     in    English     to    all    of    the

district court’s questions.

            On    appeal,    Amador   contends      that   the   district      court

plainly erred when it directed the question as to whether he needed

an interpreter to defense counsel, not to Amador himself.                     Amador

did not request the presence of a translator at the guilty plea

hearing, and the district court made an assessment on its own


                                      - 5 -
motion that Amador understood the proceedings. Further, Amador did

not   give    the     district     court     reason   to   believe    that     his

understanding of the proceedings was hindered by his language

abilities.        Accordingly, the district court did not plainly err in

determining        that   Amador   did     not   require   an   interpreter    to

understand the proceedings.

             Accordingly, we affirm Amador’s conviction. We also deny

the Government’s motion to dismiss the appeal because Amador

challenged his conviction, not his sentence, and therefore the

issues in this appeal were beyond the scope of the appellate waiver

included     in    Amador’s   plea   agreement.       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                         - 6 -